Case 8:20-cv-00117-SDM-JSS Document 58 Filed 03/04/21 Page 1 of 1 PageID 494



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION



   ALDOUPHUS GUICE,

         Plaintiff,

   v.                                             CASE NO. 8:20-cv-117-T-23JSS

   POZIN ENTERPRISES, INC.,

         Defendant.
   __________________________________/


                                        ORDER

         Pozin Enterprises, Inc., submits an unopposed motion (Doc. 57) to extend the

   time within which to respond to the second amended complaint. The motion

   (Doc. 57) is GRANTED. Not later than MARCH 18, 2021, Pozin Enterprises must

   respond to the complaint. The duplicate motion (Doc. 56) to extend the time within

   which to respond to the second amended complaint is DENIED AS MOOT.

         ORDERED in Tampa, Florida, on March 4, 2021.
